Citation Nr: 0028658	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to a rating higher than 0 percent for 
sarcoidosis, effective from October 15, 1997.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to April 
1988.  

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim of service connection for residuals of a left 
shoulder injury.  However, the RO granted a claim of service 
connection for sarcoidosis and assigned a noncompensable 
rating, effective from October 15, 1997.  

In his March 1998 substantive appeal, the veteran requested a 
hearing at the RO before a member of the Board.  Such a 
hearing was scheduled for January 27, 2000, but the veteran 
failed to appear.  Since the veteran's failure to report for 
the hearing was without explanation, the Board will proceed 
as though his request for such a hearing was withdrawn.  
See 38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  No competent medical evidence has been submitted 
suggesting that any current left shoulder disability is a 
residual of trauma that the veteran sustained during service.

2.  The veteran's service-connected sarcoidosis has remained 
asymptomatic and inactive for several years; there is no 
medical evidence of an enlarged heart or active infiltrates 
in his lungs, and pulmonary function is within normal limits; 
residuals have not been shown.



CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of a left 
shoulder injury is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a rating higher than 0 percent for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Code 
6846 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Left Shoulder Injury

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Also, service connection may be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The preliminary determination, however, that must be made in 
a case, as here, involving a claim for VA compensation 
benefits is whether the claim is "well grounded," meaning 
at least "plausible, meritorious on its own or capable 
of substantiation."  38 U.S.C.A. § 5107(a).  If the veteran 
has not satisfied this threshold evidentiary burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, 
there is no "duty to assist" him in developing the evidence 
pertinent to his claim, and it must be denied.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Slater v. Brown, 
9 Vet. App. 240, 243 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps, 126 F.3d at 1468.  Such a claim need 
not be conclusive-but only possible-to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

Here, the veteran is alleging that he experiences recurring 
pain in his left shoulder, especially with overhead motion, 
as a result of an injury during service in either March or 
April 1985 in a motor vehicle accident.  Although neither 
his service medical records (SMRs) nor personnel records 
mention the incident, he indicated during his April 1988 
service separation examination that he had a painful or 
"trick" shoulder and that he "[could not] work with [his] 
left arm above [his] shoulder for more than one hour."  He 
also indicated that he was in "good health," and there were 
no indications or signs of a left shoulder disorder of any 
sort during the objective clinical portion of that 
evaluation.  The examining physician indicated that both 
upper extremities were normal, including insofar as the 
veteran's strength and range of motion.  He was released from 
active duty later in April 1988 and transferred to the Naval 
Reserve, where he subsequently indicated in November 1989 
while completing an annual certificate of his physical 
condition that he had not had any injury, illness, or disease 
within the prior 12 months which required hospitalization or 
caused him to be absent from school or work for more than 3 
consecutive days.  He further indicated that he did not have 
any physical defect(s) which he believed might restrict his 
performance.  He also did not have any complaints concerning 
his left shoulder during a June 1993 examination, and the 
objective clinical portion of that evaluation was entirely 
negative for pertinent defects, including insofar as his 
strength and range of motion in the shoulder.

Other medical evidence of record shows that the veteran has 
received treatment in a VA outpatient clinic on a number of 
different occasions since 1992, but there is no indication or 
suggestion in any of the records of that treatment that he 
has had complaints referable to his left shoulder.  Rather, 
his complaints (symptoms, etc.) have pertained to a variety 
of other unrelated conditions, including irritation of his 
tongue, low back pain that his doctors suspected was due to a 
strain, painful hematuria and dysuria, problems with his left 
knee, problems with his heart, an abscess on his right thumb, 
a laceration on his left buttock, and dental trauma that he 
sustained while playing basketball.

A VA physician who examined the veteran more recently, 
in November 1997, confirmed that the veteran has a left 
shoulder disorder-either a Trevor point or snapping scapula.  
However, the VA examiner went on to note that he did not 
believe that either condition would be caused by a motor 
vehicle accident, albeit while acknowledging that he could 
not be absolutely certain of this.  

The opinion provided by the examiner in November 1997 is the 
only competent medical opinion of record addressing this 
dispositive issue of medical causation-whether any problems 
currently affecting the veteran's left shoulder are a 
residual of an injury in service.  Even though the VA 
examiner left open the remote possibility that such a 
relationship exists, he still ultimately concluded that this 
does not appear to be the case in this particular instance.  
Consequently, there currently is no competent medical nexus 
evidence of record causally linking current disability to 
service, including any in-service trauma the veteran 
sustained to his left shoulder in the motor vehicle accident, 
and such evidence is required for a well-grounded claim of 
service connection.  See Caluza, 7 Vet. App. at 506; see also 
Lathan v. Brown, 7 Vet. App. 359 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Since the veteran and his representative do not profess to 
have any specialized medical training and/or expertise, they 
do not have the medical competence to causally relate any 
current left shoulder problems to the veteran's service in 
the military-including to the motor vehicle accident.  See 
Espiritu, 2 Vet. App. at 494-95; King, 5 Vet. App. at 21.  
Also, although the veteran indicated in his March 1998 Notice 
of Disagreement (NOD) that the other two passengers in the 
vehicle were fellow ship mates-indeed, one his own brother, 
and that he and his brother both told their ship's doctor of 
their injuries upon their return, this still is not 
sufficient to well ground the claim because such evidence 
only addresses one element of well groundedness-namely, 
whether there was an in-service injury.  The medical nexus 
evidence is lacking in this case.  See Epps, 126 F.3d at 
1468.  In the absence of such competent medical nexus 
evidence, the claim must be denied as not well grounded.

Sarcoidosis

Disability evaluations are determined by comparing the 
symptoms the veteran experiences with criteria set forth in 
the VA's Schedule for Rating Disabilities-which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  And when, as here, 
the veteran disagrees with the rating initially assigned for 
his disability immediately after it is service connected, as 
opposed to a situation where he is requesting an increased 
rating for an already established service connected 
disability, VA must consider the propriety of the initial 
evaluation and the possibility of assigning a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at others.  
See Fenderson w. West, 12 Vet. App. 119, 125-126 (1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran currently has a 0 percent rating for his 
sarcoidosis under the criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6846.  A 0 percent rating is assigned under 
this code when there is evidence of chronic hilar adenopathy 
or stable lung infiltrates without symptoms or physiologic 
impairment.  A 30 percent rating requires evidence of 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating requires evidence of 
pulmonary involvement requiring high dose (therapeutic) 
corticosteroids for control.  The maximum rating of 100 
percent under this code requires evidence of cor pulmonale, 
or; cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  Code 6846.  Also, there is a 
note in this regulation stating that active disease or 
residuals as chronic bronchitis (Diagnostic Code 6600) and 
extra-pulmonary involvement are rated under the specific body 
system involved.  Id.  

The veteran alleges that he is entitled to a rating higher 
than 0 percent for his sarcoidosis because he experiences 
occasional chest pain, wheezing, and difficulty breathing 
(manifested by shortness of breath and obstructive sleep 
apnea).  However, the objective medical evidence of record 
shows that his symptoms are not severe enough to warrant a 
compensable rating.

The initial diagnosis of sarcoidosis during service was after 
a biopsy, but a VA physician who examined the veteran more 
recently in the outpatient clinic, in May 1993, indicated 
that the condition had been "inactive," and X-rays since 
taken of the veteran's chest in July 1994 indicated that his 
heart was not enlarged, and that there were no active 
infiltrates in his lungs.  The condition was found to be 
asymptomatic during a November 1997 VA compensation 
examination, as his chest was clear to auscultation, 
bilaterally, and he had a regular heart rate and rhythm 
without any signs of murmurs, rubs or gallops.  He also had 
good pulses in his extremities and no signs of cyanosis, 
clubbing or edema.  A pulmonary function test (PFT) of his 
respiratory capacity indicated that he had a forced 
expiratory volume in one second (FEV-1) of 3.5, which was 90 
percent of the predicted value, and a forced vital capacity 
(FVC) of 4.0, which was 86 percent of the predicted value; 
the VA examiner indicated that both of those values were 
"normal."  The VA examiner also indicated that the veteran 
did not have any overt evidence of clinical involvement of 
his lungs.  Consequently, based on the results of that 
examination and the earlier findings in the record, there 
simply is no legal basis for assigning a rating higher than 0 
percent under Code 6846.  In short, the absence of any 
pulmonary or cardiac involvement whatsoever, and the absence 
of any disability identified as a residual of sarcoidosis 
leads to this conclusion.  Although the VA examiner 
acknowledged that the veteran may have obstructive sleep 
apnea, given his symptoms of snoring and waking up in the 
middle of the night with shortness of breath, the VA examiner 
did not suggest that such a problem was a residual of 
sarcoidosis.  Thus, the extent of respiratory impairment that 
is due to this non-service-connected condition may not be 
considered in determining the appropriate rating for his 
service-connected sarcoidosis.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  

Since the veteran's sarcoidosis has remained asymptomatic for 
several years now, and because no residual disability has 
been shown, a 0 percent rating represents the best 
approximation of the severity of the condition at all times 
since he filed his claim.  Therefore, this is the appropriate 
rating and he is not entitled to a "staged" rating.  
38 C.F.R. § 4.7; Fenderson, 12 Vet. App. at 125-126.  
Additionally, because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim of service connection for residuals of a left 
shoulder injury is denied.

The claim for a higher rating for sarcoidosis is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

